Contact: Dee Ann Johnson Vice President Controller &Treasurer 412-456-4410 dajohnson@ampcopgh.com FOR IMMEDIATE RELEASE PITTSBURGH, PA January 30, 2008 Ampco-Pittsburgh Corporation Reports Record Earnings for 2007. Ampco-Pittsburgh Corporation (NYSE:AP) announced record earnings for the year ended December 31, 2007 reflecting the continuing demand and improved pricing for rolling mill rolls supplied by the Corporation’s Forged and Cast Rolls group to the steel and aluminum industries throughout the world. In addition, the smaller Air and Liquid Processing group enjoyed its best performance in five years. Sales for the year were $346,834,000 compared with $301,780,000 in 2006.Sales for the fourth quarter of 2007 were $83,194,000 compared with sales of $78,367,000 for the same quarter of 2006.Net income for the year approximated $39,231,000 or $3.90 per share against $16,635,000 or $1.69 per share for 2006.Net income (loss) for the three months ended December 31, 2007 of $10,190,000 or $1.00 per share compares to $(2,138,000) or $(0.22) for the three months ended December 31, 2006. Results for 2006 and the three months then ended include a net after-tax charge of $9,388,000 or $0.96 per share for the estimated costs for asbestos-related litigation through 2013 offset by the release of tax-related valuation allowances principally for the Corporation’s United Kingdom operation. The matters discussed herein may contain forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from expectations. Some of these risks are set forth in the Corporation's Annual Report on Form 10-K as well as the Corporation's other reports filed with the Securities and Exchange Commission. AMPCO-PITTSBURGH CORPORATION FINANCIAL SUMMARY Year Ended December 31, Three Months Ended December 31, 2007 2006 2007 2006 Sales $ 346,834,000 $ 301,780,000 $ 83,194,000 $ 78,367,000 Income (loss) from operations (1 ) 57,417,000 11,572,000 13,942,000 (15,098,000 ) Other income – net 946,000 1,560,000 1,275,000 570,000 Income (loss) before income taxes 58,363,000 13,132,000 15,217,000 (14,528,000 ) Income tax (provision) benefit (2 ) (19,132,000 ) 3,503,000 (5,027,000 ) 12,390,000 Net income (loss) (3 ) $ 39,231,000 $ 16,635,000 $ 10,190,000 $ (2,138,000 ) Earnings per common share: Basic (3 ) $ 3.90 $ 1.69 $ 1.00 $ (0.22 ) Diluted (3 ) $ 3.88 $ 1.67 $ 1.00 $ (0.22 ) (1) Income (loss) from operations for the year and quarter ended December 31, 2006 includes a pre-tax charge of $25,467,000 for estimated costs of asbestos-related litigation through 2013. (2) The Corporation released tax-related valuation allowances previously provided against deferred tax assets primarily of the United Kingdom operation which reduced the Corporation’s income tax provision, resulting in an overall income tax benefit, and improved net income (loss) by approximately $6,500,000 for the twelve and three months ended December 31, 2006. (3) Net income (loss) for the year and quarter ended December 31, 2006 includes an after-tax charge of $15,888,000 or $1.62 per basic share and $1.59 per diluted share for estimated costs of asbestos-related litigation through 2013.Additionally, the Corporation released tax-related valuation allowances previously provided against deferred tax assets primarily of the United Kingdom operation which improved net income (loss) by approximately $6,500,000 or $0.66 per basic share and $0.65 per diluted share for the twelve and three months ended December 31, 2006.
